NUMBER 13-21-00218-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


VALERO REFINERY – TEXAS LP,                                                Appellant,

                                                v.

REANNAH VELA,                                                               Appellee.


                    On appeal from the 347th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION

              Before Justices Longoria, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Hinojosa

       Appellant Valero Refinery – Texas, LP (Valero) has filed a petition for permissive

interlocutory appeal seeking to challenge the trial court’s order denying Valero’s motion

for summary judgment which sought to dismiss appellee Reanna Vela’s suit against

Valero. Vela has filed a response to the petition.
       Generally, an order that does not dispose of all claims and all parties is

interlocutory and is not an appealable order. Sabre Travel Int’l, Ltd. v. Deutsche Lufthansa

AG, 567 S.W.3d 725, 730 (Tex. 2019). To be entitled to a permissive appeal from an

interlocutory order that is not otherwise appealable, the requesting party must establish

to the trial court that (1) the order “involves a controlling question of law as to which there

is a substantial ground for difference of opinion” and (2) allowing an immediate appeal

“may advance the ultimate termination of the litigation.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(d); see also TEX. R. APP. P. 28.3. If the trial court grants permission to appeal,

as here, we may accept the appeal if the appeal is warranted under the foregoing criteria.

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f); see Sabre, 567 S.W.3d at 732 (“Texas

courts of appeals have discretion to accept or deny permissive interlocutory appeals

certified under section 51.014(d). . . .”).

       Having reviewed Valero’s petition, the record documents attached thereto, and

Vela’s response, this Court is of the opinion that Valero has not shown its entitlement to

permissive interlocutory appeal. Accordingly, we deny the petition for permissive

interlocutory appeal, and we dismiss the appeal for want of jurisdiction. We further dismiss

all pending motions as moot.


                                                                 LETICIA HINOJOSA
                                                                 Justice

Delivered and filed on the
5th day of August, 2021.




                                              2